Name: COMMISSION REGULATION (EC) No 278/97 of 17 February 1997 amending Regulation (EC) No 141/97 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  economic policy
 Date Published: nan

 18 . 2 . 97 I EN I Official Journal of the European Communities No L 47/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 278/97 of 17 February 1997 amending Regulation (EC) No 141/97 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, HAS ADOPTED THIS REGULATION: Article 1 For lot A, point 10 of the Annex to Regulation (EC) No 141 /97 is replaced by the following: ' 10 . Packaging and marking (*) (6): see OJ No C 267, 13 . 9 . 1996, p. 1 (10.1A, B and C.2) see OJ No C 114, 29 . 4. 1991 , p. 1 (IIIA(3)) Language to be used for the marking: English Supplementary markings "ZZC-267"'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 141 /97 (2) issued an invitation to tender for the supply, as food aid, of vegetable oil ; whereas some of the conditions specified in the Annex to that Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1997. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 166, 5 . 7. 1996, p. 1 . 2 OJ No L 25, 28 . 1 . 1997, p. 8 .